HUSSMAN INVESTMENT TRUST Shareholder Services HUSSMAN P.O. Box 46707 FUNDS Cincinnati, OH 45246-0707 FILED VIA EDGAR August 27, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re Hussman Investment Trust File Nos. 811-09911; 333-35342 Post-Effective Amendment No. 13 on Form N-1A Ladies and Gentlemen: On behalf of Hussman Investment Trust (the “Trust”), attached for filing is Post-Effective Amendment No. 13 (the “Amendment”) to the Trust’s registration statement on Form N-1A under the Securities Act of 1933 and the Investment Company Act of 1940, to be effective 60 days after filing pursuant to Rule 485(b) under the Securities Act of 1933. The Amendment is being filed to comply with the new “Summary Prospectus” rule and related amendments to Form N-1A. Please contact the undersigned at 513/587-3403 if you have any questions or comments concerning this filing. Very truly yours, /s/ John F. Splain John F. Splain Secretary/Chief Compliance Officer
